Citation Nr: 1544967	
Decision Date: 10/21/15    Archive Date: 10/29/15	

DOCKET NO.  07-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 4, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, and from May 1975 to December 1977.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a decision of May 2010, the Board denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss for the period prior to August 11, 2007, as well as entitlement to a total disability rating based upon individual unemployability.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  

In a decision of March 2012, the Board denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  In August 2012, the Board vacated its March 2012 decision, and remanded the Veteran's case for additional development.  

In a decision of February 2014, the Board once again denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision the Court vacated the Board's February 2014 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with that Memorandum Decision.  

In the April 2015 Memorandum Decision the Court determined that the Board had failed to fully address the adequacy of certain VA audiometric examinations, or to fully discuss the Veteran's potential entitlement to an extraschedular evaluation for his service-connected bilateral hearing loss.  The Court also directed the Board to address the term from August 4, 2006.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

Since August 4, 2006, the Veteran's service-connected bilateral hearing loss has been characterized by no more than Level VI hearing impairment in the right ear, and Level V hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral hearing loss since August 4, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.85, 4.86(a)(b), Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of September 2006, May 2008, June 2010, and August 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned in January 2010, as well as VA (including Virtual VA and Veterans Benefits Management System), and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran in this case seeks entitlement to an increased rating for service-connected bilateral hearing loss.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment that is reflected by the 20 percent schedular evaluation now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider his complete medical history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the Veteran's service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following discussion is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluation is found to be inadequate, the Director, Compensation Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2015) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the Rating Schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lindemann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone threshold at each of the four specified frequencies 1,000, 2,000, 3,000, and 4,000 Hertz is 55 decibels or more, the Roman Numeral designation for hearing impairment is to be determined from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the Roman Numeral designation for hearing impairment is to be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then to be elevated to the next higher Roman Numeral, with each ear being evaluated separately.  38 C.F.R. §§ 4.86(a)(b).  

Historically, in a December 2005 rating decision, VA granted entitlement to service connection for bilateral hearing loss, and assigned an initial 10 percent rating, effective from June 2005.  VA received the Veteran's current claim for increase in August 2006.  In a December 2006 rating decision, the RO assigned a 20 percent rating for bilateral hearing loss, effective from August 2006.  

In the present case, at the time of an audiometric evaluation conducted as part of a VA audiologic consultation in mid-June 2006, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     55
     60
     75
     75
Left Ear
     20
     70
     75
     70

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 66 decibels, while the average for those same four frequencies in the Veteran's left ear was 59 decibels.  Speech discrimination ability at the time of evaluation was 96 percent for both the right and left ears.  Noted at the time of examination was that the Veteran's audiometric evaluation was not adequate for rating purposes.  Nonetheless, the audiometric findings noted equate to Level V hearing impairment for both the Veteran's right and left ears.  The pertinent diagnosis noted was mild to severe hearing loss in the right ear, and moderate to severe hearing loss in the frequency range from 1,500 to 8,000 Hertz in the left ear.  

At the time of a subsequent VA audiometric examination for compensation purposes in September 2006, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     55
     60
     75
     75
Left Ear
     20
     70
     75
     75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 66 decibels, while the average for those same four frequencies in the Veteran's left ear was 60 decibels.  Speech discrimination ability at the time of evaluation was 92 percent in the Veteran's right ear, and 96 percent in his left ear.  Such audiometric findings equate to Level V hearing impairment for both the right and left ears.  The pertinent diagnosis noted was bilateral sensorineural hearing loss.  

On subsequent VA audiometric examination for compensation purposes in August 2007, it was noted that the Veteran's claims folder was available, and had been reviewed. Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     55
     60
     75
     75
Left Ear
     20
     70
     75
     75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4000 Hertz in the Veteran's right ear was 66 decibels, while the average for those same four frequencies in the Veteran's left ear was 60 decibels.  Speech discrimination ability at the time of evaluation was 88 percent for both the right and left ears.  Such audiometric findings equate to Level V hearing impairment for both the right and left ears.  Noted at the time of evaluation was that, during the course of the Veteran's appeal, he indicated that he had been "encouraged to guess" at the word presentations.  According to the evaluating audiologist, this was "standard practice" in audiology in order to provide information which was as accurate as possible for the Veteran's word testing.  Significantly, when the Veteran did not "guess" or was not encouraged to do so, he scored 24 percent in the right ear and 28 percent in the left ear for word recognition.  However, following counseling and a small increase (10 decibels) in loudness of the Maryland CNC presentations, the Veteran achieved 88 percent word recognition in each ear.  The pertinent diagnosis noted was bilateral sensorineural hearing loss.  

During the course of VA outpatient treatment in mid-June 2010, it was noted that the Veteran was a hearing aid user who was due for new hearing aids, and that a new audiometric evaluation was, therefore, warranted.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     55
     70
     80
     95
Left Ear
     20
     70
     75
     75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 75 decibels, while the average for those same four frequencies in the Veteran's left ear was 60 decibels.  Speech discrimination ability at the time of evaluation was 92 percent in the Veteran's right ear, and 84 percent in the left ear.  Such audiometric findings equate to Level VI hearing impairment in the Veteran's right ear, and Level V hearing impairment in the left ear.

According to the examiner, pure tone testing revealed a mild sloping severe sensorineural hearing loss in the frequency range from 250 to 8,000 Hertz in the Veteran's right ear, accompanied by excellent word recognition ability, while results in his left ear showed a mild sloping to severe sensorineural hearing loss in the frequency range from 250 to 4,000 Hertz, with a moderately severe sensorineural hearing loss in the range from 6,000 to 8,000 Hertz, once again, accompanied by excellent word recognition ability.  Noted at the time was that the Veteran might have been providing suprathreshold responses, suggesting some evidence of nonorganic loss.  Moreover, pure tone thresholds and the speech reception threshold in the Veteran's left ear reflected results of testing conducted on August 10, 2007, due to the aforementioned suspected suprathreshold responses.  

As of the time of a subsequent VA audiometric examination for compensation purposes in late August 2010, which examination involved a full review of the Veteran's claims folder, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     45
     60
     70
     75
Left Ear
     15
     70
     70
     75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 63 decibels, while the average for those same four frequencies in the Veteran's left ear was 58 decibels.  Speech discrimination ability was reported as 92 percent for both the right and left ears.  Such audiometric results are commensurate with Roman Numeral II hearing impairment in the Veteran's right ear, and Roman Numeral V hearing impairment in the left ear.  

According to the examiner, the Veteran displayed hearing within normal limits at 500 Hertz with a mild sloping to severe sensorineural hearing loss in the frequency range from 1,000 to 4,000 Hertz in the right ear.  The Veteran's left ear displayed hearing within normal limits in the range from 500 to 1,000 Hertz, with a moderately severe to severe sensorineural hearing loss in the range from 2,000 to 4,000 Hertz.  According to the examiner, the Veteran exhibited good word recognition ability bilaterally.  Moreover, in the opinion of the examiner, the Veteran's complaint of "hearing voices" was not associated with his hearing loss.  Rather, his report of "hearing voices" was due to some other cause unrelated to his hearing loss or tinnitus.  

During the course of VA outpatient treatment in December 2011, it was noted that the Veteran had presented to the Dallas Audiology Clinic for audiologic evaluation.  Reportedly, the Veteran had experienced a possible decrease in hearing at a previous hearing aid followup appointment.  At that time, the volume of the Veteran's hearing aids was reportedly increased.  When questioned, the Veteran denied any history of audiologic surgery or recent medical changes.  However, he did report occasional dizziness when walking, as well as bilateral tinnitus.  

Audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     55
     65
     75
     70
Left Ear
     25
     70
     75
     75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 66 decibels, while the average for those same four frequencies in the Veteran's left ear was 61 decibels.  Speech discrimination scores were not reported, though the Veteran's word recognition ability was described as good bilaterally.  Based solely on pure tone air conduction levels, such findings are commensurate with Level V hearing impairment in the Veteran's right ear, and Level IV hearing impairment in the left ear.  

According to the examiner, pure tone testing revealed normal hearing at 250 Hertz, with a mild sloping to moderately severe sensorineural hearing loss in the frequency range from 500 to 8,000 Hertz in the right ear.  Pure tone testing in the Veteran's left ear revealed normal hearing in the frequency range from 250 to 1,000 Hertz, with a moderate to moderately severe sensorineural hearing loss in the range from 1,500 to 8,000 Hertz.

On subsequent VA audiometric examination for compensation purposes in December 2012, it was noted that the Veteran's claims folder was available, and had been reviewed.  Following an attempt at examination of the Veteran, it was noted that audiometric tests results were not valid for rating purposes.  This was the case given the fact that the Veteran had volunteered pure tone thresholds and pure tone averages which were elevated compared to speech recognition thresholds, indicating poor test validity.  While during the course of the attempted evaluation, the Veteran was reinstructed several times, his volunteered thresholds did not change.  Moreover, word recognition scores were excellent at volunteered pure tone thresholds, indicating that thresholds were better than reported.  According to the examiner, upon review of the Veteran's claims folder, it appeared that all hearing tests were inconsistent, with fluctuating hearing thresholds.  Moreover, subsequent hearing tests performed at the VA Medical Center in North Texas likewise revealed inconsistent and fluctuating hearing thresholds.  

In response to the Court's concerns, the Board notes that all of the audiometric testing conducted during the course of the Veteran's appeal was entirely adequate for the purpose of determining his organic hearing acuity.  While certain of those examinations may not have been adequate specifically for rating purposes, they were nonetheless conducted pursuant to the requisite VA protocol for audiometric testing, and involved full pure tone audiometric testing.  Moreover, all VA audiometric compensation examinations conducted during the course of the Veteran's current appeal involved not only the aforementioned pure tone testing, but also controlled speech discrimination testing utilizing the Maryland CNC word discrimination lists, as specified in 38 C.F.R. § 4.85.

Notwithstanding the fact that, at the time of the aforementioned VA audiometric examination in December 2012, the Veteran failed to provide reliable and valid test results, it is clear that, for the period in question, which is to say, the period beginning on August 4, 2006, the evidence shows that the Veteran has exhibited no more than Level VI hearing impairment in his right ear, and Level V hearing impairment in his left ear.  Such findings are commensurate with no more than a 20 percent evaluation for the Veteran's service-connected bilateral hearing loss.  Under the circumstances, an increased rating is not warranted.  

In reaching this determination, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular evaluation for service-connected bilateral hearing loss.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected hearing loss is appropriately contemplated by the Rating Schedule.  Moreover, while under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, following the application of the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities which have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See also Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 4, 2006 is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


